CASANUEVA, Judge.
Davion Parson seeks review of his judgments and sentences for two counts of first-degree murder and one count of second-degree murder. Mr. Parson also challenges an order granting in part and denying in part his motion to correct sentencing errors, filed pursuant to Florida Rule of Criminal Procedure 3.800(b)(2). We reverse only as to a judgment lien for costs. In all other respects, we affirm without comment.
In the order on Mr. Parson’s motion to correct sentencing errors, the trial court directed the clerk of court to amend the monetary obligations order to show “an amount of $468.00 instead of $513.00 on the first line under Mandatory Costs next to the word Felony.” A corrected monetary obligations order was entered on January 25, 2016, but the judgment lien has not been corrected. We thus reverse the judgment lien and remand for entry of a corrected hen reflecting the $45.00 reduction in costs. See McMillan v. State, 8 So.3d 1237, 1238 (Fla. 2d DCA 2009).
Affirmed in part; reversed in part; remanded with instructions.
WALLACE and-LUCAS, JJ., Concur.